
	
		I
		111th CONGRESS
		1st Session
		H. R. 3580
		IN THE HOUSE OF REPRESENTATIVES
		
			September 16, 2009
			Mr. King of Iowa (for
			 himself, Mr. Bilbray,
			 Mrs. Blackburn,
			 Mr. Culberson,
			 Mr. Rohrabacher,
			 Mr. Burton of Indiana,
			 Mr. Pitts,
			 Mr. Gary G. Miller of California,
			 Mr. Latta,
			 Mrs. Myrick,
			 Mr. Brady of Texas,
			 Mr. Linder,
			 Mr. Franks of Arizona,
			 Mr. Poe of Texas,
			 Ms. Foxx, Mr. Gingrey of Georgia,
			 Mr. Bartlett,
			 Mr. Broun of Georgia,
			 Mr. Marchant,
			 Mr. Wamp, and
			 Mr. Royce) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on the
			 Judiciary and
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify
		  that wages paid to unauthorized aliens may not be deducted from gross income,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New IDEA (Illegal Deduction
			 Elimination Act).
		2.Clarification
			 that wages paid to unauthorized aliens may not be deducted from gross
			 income
			(a)In
			 generalSubsection (c) of section 162 of the Internal Revenue
			 Code of 1986 (relating to illegal bribes, kickbacks, and other payments) is
			 amended by adding at the end the following new paragraph:
				
					(4)Wages paid to or
				on behalf of unauthorized aliens
						(A)In
				generalNo deduction shall be allowed under subsection (a) for
				any wage paid to or on behalf of an unauthorized alien, as defined under
				section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C.
				1324a(h)(3)).
						(B)WagesFor
				the purposes of this paragraph, the term wages means all
				remuneration for employment, including the cash value of all remuneration
				(including benefits) paid in any medium other than cash.
						(C)Safe
				HarborIf a person or other
				entity is participating in the basic pilot program described in section 403 of
				the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8
				U.S.C. 1324a note) and obtains confirmation of identity and employment
				eligibility in compliance with the terms and conditions of the program with
				respect to the hiring (or recruitment or referral) of an employee, subparagraph
				(A) shall not apply with respect to wages paid to such
				employee.
						.
			(b)Six-Year
			 limitation on assessment and collectionSubsection (c) of section
			 6501 of such Code (relating to exceptions) is amended by adding at the end the
			 following new paragraph:
				
					(11)Deduction
				claimed for wages paid to unauthorized aliensIn the case of a
				return of tax on which a deduction is shown in violation of section 162(c)(4),
				any tax under chapter 1 may be assessed, or a proceeding in court for the
				collection of such tax may be begun without assessment, at any time within 6
				years after the return was
				filed.
					.
			(c)Use of
			 documentation for enforcement purposesSection 274A of the Immigration and
			 Nationality Act (8 U.S.C. 1324a) is amended—
				(1)in
			 subparagraph (b)(5), by inserting , section 162(c)(4) of the Internal
			 Revenue Code of 1986, after enforcement of this
			 Act;
				(2)in subparagraph
			 (d)(2)(F), by inserting , section 162(c)(4) of the Internal Revenue Code
			 of 1986, after enforcement of this Act; and
				(3)in subparagraph
			 (d)(2)(G), by inserting section 162(c)(4) of the Internal Revenue Code
			 of 1986 or after or enforcement of.
				(d)Availability of
			 information
				(1)In
			 generalThe Commissioner of
			 Social Security, the Secretary of the Department of Homeland Security, and the
			 Secretary of the Treasury, shall jointly establish a program to share
			 information among such agencies that may or could lead to the identification of
			 unauthorized aliens (as defined under section 274A(h)(3) of the Immigration and
			 Nationality Act), including any no-match letter, any information in the
			 earnings suspense file, and any information in the investigation and
			 enforcement of section 162(c)(4) of the Internal Revenue Code of 1986.
				(2)Disclosure by
			 Secretary of the Treasury
					(A)In
			 generalSubsection (i) of section 6103 of the Internal Revenue
			 Code of 1986 is amended by adding at the end the following new
			 paragraph:
						
							(9)Payment of wages
				to unauthorized aliensUpon
				request from the Commissioner of the Social Security Administration or the
				Secretary of the Department of Homeland Security, the Secretary shall disclose
				to officers and employees of such Administration or Department—
								(A)taxpayer identity
				information of employers who paid wages with respect to which a deduction was
				not allowed by reason of section 162(c)(4), and
								(B)taxpayer identity
				information of individuals to whom such wages were paid,
								for
				purposes of carrying out any enforcement activities of such Administration or
				Department with respect to such employers or
				individuals..
					(B)RecordkeepingParagraph (4) of section 6103(p) of such
			 Code is amended—
						(i)by
			 striking (5), or (7) in the matter preceding subparagraph (A)
			 and inserting (5), (7), or (9), and
						(ii)by
			 striking (5) or (7) in subparagraph (F)(ii) and inserting
			 (5), (7), or (9).
						(e)Effective
			 date
				(1)Except as provided
			 in paragraph (2), this Act and the amendments made by this Act shall take
			 effect on the date of the enactment of this Act.
				(2)The amendments
			 made by subsections (a) and (b) shall apply to taxable years beginning after
			 December 31, 2007.
				3.Modification of
			 basic pilot program for employment eligibility verification
			(a)Making
			 permanentSubsection (b) of
			 section 401 of the Illegal Immigration Reform and Immigrant Responsibility Act
			 of 1996 (8 U.S.C. 1324a note) is amended by striking the last sentence.
			(b)Application to
			 current employees
				(1)Voluntary
			 electionThe first sentence of section 402(a) of such Act is
			 amended to read as follows: Any person or other entity that conducts any
			 hiring (or recruitment or referral) in a State or employs any individuals in a
			 State may elect to participate in a pilot program..
				(2)Benefit of
			 rebuttable presumptionParagraph (1) of section 402(b) of such Act
			 is amended by adding at the end the following: If a person or other
			 entity is participating in a pilot program and obtains confirmation of identity
			 and employment eligibility in compliance with the terms and conditions of the
			 program with respect to individuals employed by the person or entity, the
			 person or entity has established a rebuttable presumption that the person or
			 entity has not violated section 274A(a)(2) with respect to such
			 individuals..
				(3)Scope of
			 electionSubparagraph (A) of
			 section 402(c)(2) of such Act is amended to read as follows:
					
						(A)In
				generalAny electing person
				or other entity may provide that the election under subsection (a) shall apply
				(during the period in which the election is in effect)—
							(i)to
				all its hiring (and all recruitment or referral);
							(ii)to all its hiring
				(and all recruitment or referral and all individuals employed by the person or
				entity);
							(iii)to all its
				hiring (and all recruitment or referral) in one or more States or one or more
				places of hiring (or recruitment or referral, as the case may be); or
							(iv)to
				all its hiring (and all recruitment or referral and all individuals employed by
				the person or entity) in one or more States or one or more place of hiring (or
				recruitment or referral or employment, as the case may
				be).
							.
				(4)Procedures for
			 participants in basic pilot programSubsection (a) of section 403 of such Act
			 is amended—
					(A)in the matter
			 preceding paragraph (1), by inserting or continued employment in the
			 United States after United States; and
					(B)in paragraph (3)—
						(i)in
			 subparagraph (A), by striking all that follows (as specified by the
			 Secretary of Homeland Security) and inserting after the date of
			 the hiring, or recruitment or referral, in the case of inquiries made pursuant
			 to a hiring, recruitment or referral (and not of previously hired
			 individuals).; and
						(ii)in subparagraph (B), by striking
			 such 3 working days and inserting the specified
			 period.
						(c)Application to
			 job applicantsSection 402(c)(2) of such Act is amended by adding
			 at the end the following:
				
					(C)Job offer may be
				made conditional on final confirmation by E-VerifyA
				person or other entity that elects to participate in the basic pilot program
				described in section 403(a) (known as the E-Verify program) may
				offer a prospective employee an employment position conditioned on final
				verification of the identity and employment eligibility of the employee using
				the employment eligibility confirmation system established under section
				404.
					.
			
